Citation Nr: 1012070	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L.L.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1942 to November 1946 and from April 1951 to January 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the Veteran's file.

This matter was previously before the Board in July 2009, 
when it was remanded for clarification regarding whether the 
Veteran intended to appoint a representative.  In February 
2010, the Veteran submitted a Pro Se Election Form, 
indicating his intention to represent himself in this matter.  
The Board considers the question of representation resolved.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

Since the effective date of service connection, the Veteran's 
posttraumatic stress disorder is productive of a disability 
picture that equates to occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships, under 
the General Formula for Rating Mental Disorders; 

neither the Veteran's disability picture nor his symptoms 
specifically associated with the diagnosis of posttraumatic 
stress disorder under DSM-IV do not more nearly approximate 
or equate to occupational and social impairment with 
deficiencies in most areas, such as family relations, 
judgment, thinking, or mood, under the General Rating Formula 
for Mental Disorders.  

CONCLUSION OF LAW

The criteria for an initial rating higher than 50 percent for 
posttraumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-and post- adjudication VCAA notice by 
letters, dated in June 2005, January 2006, May 2006, and 
October 2006, on the underlying claim of service connection 
for posttraumatic stress disorder.  Where, as here, the claim 
of service connection has been granted and the disability 
rating has been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  



Furthermore, once a claim of service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's decision as to the assigned rating does not trigger 
additional notice under 38 U.S.C.A. § 5103(a).  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable on the claim for an 
initial higher rating for posttraumatic stress disorder.  
Dingess, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
a claim. 

The RO has obtained the service treatment records and VA 
records.  The Veteran was afforded a VA examination in 
November 2006.  The Board notes that the VA examination 
report contains sufficiently specific clinical findings and 
informed discussion of the pertinent history and features of 
the disability on appeal to provide probative medical 
evidence adequate for rating purposes.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  38 C.F.R. § 3.159(c)(4).  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Criteria

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) 

Posttraumatic stress disorder is rated under Diagnostic Code 
9411 under the General Rating Formula for Mental Disorders.



The criteria for a 50 percent rating are occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

The criteria for the next higher rating, a 70 percent rating, 
are occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130. 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130.

As different examiners at different times will not describe 
the same disability in the same language, features of the 
disability which must have persisted unchanged may be 
overlooked, or a change for the better or worse may not be 
accurately appreciated or described.  It is the 
responsibility of the fact finder to interpret reports of 
examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. § 4.2.

To that end, the Global Assessment Function (GAF) score helps 
to evaluate a disability.  The GAF score reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health/illness. GAF scores 
ranging from 41 to 50 reflect serious symptoms (e.g. suicidal 
ideation or severe obsessional rituals), or any other serious 
impairment in social or occupational functioning.  A GAF 
score from 51 to 60 represents moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

While the GAF score is relevant evidence, the GAF score alone 
is neither statutorily nor regulatively controlling in rating 
a psychiatric disorder, rather the rating is determined by 
the application of the Rating Schedule, 38 C.F.R. Part 4, as 
explained above.



Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for the next higher rating have been met.  It is the effect 
of the symptoms, rather than the presence of symptoms, 
pertaining to the criteria for the next higher rating, that 
is determinative.

Facts 

The Veteran submitted a service record showing that in 
January 1944 he was released from combat flying status due to 
combat fatigue.

VA records show that in March 2006 the diagnosis was mild to 
moderate PTSD with depressive disorder.  The Veteran's 
therapist noted a 60 year history of sleep disturbances with 
occasional nightmares, avoidance of reminders of past trauma, 
sadness, isolation, numbness, and anger.  His symptoms, while 
related to his military service, seemed to have been 
triggered by recent losses in his life, including a lady 
friend who had died, serious health concerns, and 
transitioning from his own home to an independent-living 
retirement community.  The Veteran reported that his first 
marriage lasted for 30 years and ended with his wife's death; 
he had two step-daughters and one daughter from the marriage.  
A second marriage lasted 10 years and ended in 1997 when his 
wife wanted to move to Florida.  The Veteran reported they 
were still friends. 

On examination, the Veteran was alert and attentive, 
appropriately groomed, and cooperative, his affect and speech 
were within normal ranges and there was no evidence of 
hallucinations or delusions.  His insight and judgment were 
fair, his thought process was coherent, and he had no 
suicidal or homicidal ideation.  The therapist noted mild 
impairment of his family and social relationships, as well as 
his leisure activities and nutrition, and marked impairment 
of his physical health, but noted that his activities of 
daily living were not affected.



On November 2006 VA examination, the Veteran's honorable 
service in World War II, Korea, and Vietnam as a navigator on 
numerous combat missions was noted.  The Veteran reported 
chronic trouble sleeping for over 60 years, including 
insomnia, nightmares, night sweats, and waking up fatigued as 
often as three times a week.  He reported sadness, a 
decreased interest in life, and a decreased social capacity.  
He was not receiving any treatment for his psychiatric 
condition or had he done so in the past year.  Major changes 
in his daily activities in the previous two years, since the 
recurrence of his posttraumatic stress disorder, included 
diminished concentration, decreased social contract, and less 
time spent playing bridge.  He reported experiencing 
persistent psychological reactivity to cues that symbolized 
an aspect of his combat stress, including news of Iraq.  

On mental status examination, the Veteran's appearance, 
hygiene, orientation, and behavior were normal.  His affect 
and mood were depressed, and the examiner noted that while 
the Veteran was able to function independently he would 
likely not be able to do so much longer.  He exhibited 
increased difficulty concentrating and staying on task, with 
the ability to concentrate diminishing over time.  His mind 
wandered quickly and often back to his wartime experiences.  
No panic attacks, suspiciousness, hallucinations, or 
delusions were observed at the time of the examination.  His 
thought processes, judgment, and abstract thinking were 
normal, his memory was within normal limits, and he did not 
express any suicidal or homicidal ideation.  The examiner 
assigned a GAF of 48 and noted that the Veteran's 
posttraumatic stress disorder resulted in distress or 
impairment of social, occupational, or other areas of 
functioning, with reduced reliability and productivity, 
circumstantial or circumlocutory speech, and disturbances of 
motivation and mood.

In July and August 2007, the Veteran's daughter, son-in-law, 
and granddaughter submitted written statements regarding the 
Veteran's posttraumatic stress disorder symptoms.  They 
stated that he had become irritable and increasingly focused 
on his increased rating claim to the exclusion of all 
pleasurable activities.  He was agitated, sleep-deprived, 
depressed, and difficult to be around, and his relationships 
with family members had been adversely impacted.

In December 2007, the Veteran's therapist supplied a letter 
regarding the multiple symptoms of posttraumatic stress 
disorder he experienced on a daily basis.  She noted 
intrusive memories, nightmares, reliving the events, 
psychological reactivity, avoidance of thoughts, feelings, 
and conversations related to the traumatic events as well as 
anything that might remind him of the trauma, feelings of 
detachment or estrangement from others, problems with trust, 
irritability, sleep disturbances, hypervigilance, and an 
exaggerated startle response.

In February and March 2008, the Veteran was seen for 
psychotherapy at the VA Medical Center.  He was struggling 
with intrusive memories, anger, nightmares, and frustration 
over the VA claims process.  In May 2008, the Veteran was 
again seen for psychotherapy and medication management.  He 
reported trouble with his memory and the therapist noted 
suspiciousness and paranoia, including withholding 
information because he felt the VA was trying to make his 
life miserable because of his ongoing claim.

At hearing in September 2009, the Veteran testified that his 
memory was "shot 100 percent" and that he was only able to 
orient himself to time and date based on the daily paper.  He 
stated that he did not have problems remembering his daily 
medications because they were supplied by staff at his living 
facility.  He reported that there were 197 people living in 
his facility and he considered every one of them a good 
friend with whom he liked to associate and play games.  He 
testified that during World War II he was diagnosed with 
battle fatigue after 50 missions on a B-17, so he was 
relieved of flying duties and spent the remainder of the war 
in a training command teaching navigation courses.  He 
reported that after leaving the service he spent two years 
restoring a home which had been rented out during his 
military service, then applied for jobs with the state but 
"wasn't good enough" to get them.  He stated that he had a 
hard time expressing himself to others when he would 
communicate.  His daughter, L.L., testified that the Veteran 
would frequently become angry with her over little things.



Analysis

Two elements of the present disability emerge.  First, the 
Veteran has symptomatology that is associated with the rating 
criteria under the General Rating Formula for Mental 
Disorders, Diagnostic Code 9411, and symptomatology not 
covered in the rating criteria, but which is associated with 
the diagnosis of posttraumatic stress disorder under the DSM- 
IV.  All of the symptoms are considered in the analysis.  
Second, from 2006 to 2009, the Veteran's symptomatology has 
been consistent, without a material change in the degree of 
the occupational and social impairment.  

As for occupational impairment, the Veteran is retired and 
has been at least since the 1980s.  There is no evidence or 
allegation that posttraumatic stress disorder was a factor in 
the Veteran's retirement.  The Veteran testified at hearing 
that he had applied for jobs with the State of Washington but 
"wasn't good enough" and was not hired.  There is no 
evidence or allegation that his failure to obtain a job was 
in any way related to his posttraumatic stress disorder. 

As for social impairment, the Veteran has been divorced for 
many years and was recently in a relationship that ended with 
the death of his lady friend.  He has a good relationship 
with his daughter and son-in-law, as well as his 
granddaughter and great-grandchildren, although his family 
does report that he has been increasingly irritable and 
difficult to be around.  While he has reported a decrease in 
his leisure and social activities such as playing bridge, and 
a decreased interest in social interaction, he testified at 
hearing to friendly relationships and interactions with 
others at his living facility.  The VA examiner and his 
therapist both noted only a moderate degree of impairment in 
his social functioning.  

Although the VA examiner assigned a GAF score of 48, she 
indicated that the overall effect of the Veteran's symptoms 
was occupational and social impairment with reduced 
reliability and productivity, but not with deficiencies in 
most areas, including work, school, and family relations, 
judgment, thinking, and mood because of posttraumatic stress 
disorder.  

There is no indication in the record that the Veteran engages 
in obsessional rituals, suffers panic or depression which 
affects his ability to function independently and 
appropriately, neglects his personal appearance and hygiene, 
or suffers spatial disorientation as a result of his 
posttraumatic stress disorder.  Both the VA examiner and the 
Veteran's therapist have indicated that his judgment and 
thinking are normal, and that his disability has not affected 
his ability to engage in the activities of daily living. 

Under Diagnostic Code 9411, the Veteran's current symptoms of 
anger, depression, sleep disturbance, suspiciousness, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective social relationships 
are encompassed in the 50 percent rating.  

As for symptoms associated with the diagnosis of 
posttraumatic stress disorder in DSM-IV, but not listed in 
Diagnostic Code 9411, such as nightmares, intrusive thoughts, 
startle response, hypervigilance, and avoidance of people or 
things that arouse recollections of his wartime experiences, 
these symptoms also result in reduced reliability and 
productivity, but do not more nearly approximate or equate to 
the criteria for a 70 percent rating, namely, occupational 
and social impairment with deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood. 

As this is an initial rating case, consideration has been 
given to "staged ratings" for the condition over the period 
of time since service connection became effective, but the 
evidence does not support a finding of a disability picture 
greater than 50 percent at any time during the appeal period. 

For the above reasons, the preponderance of the evidence is 
against an initial rating higher than 50 percent for 
posttraumatic stress disorder, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).



Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a 
greater evaluation for more severe symptoms.  For these 
reasons, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).


ORDER

An initial rating higher than 50 percent for posttraumatic 
stress disorder is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


